 

Exhibit 10.1

[g252151kk01i001.gif]

LOAN AGREEMENT

This Agreement dated as of December 7, 2006, is between Bank of America, N.A.
(the “Bank”) and Merit Medical Systems, Inc. (the “Borrower”).

1.             FACILITY NO. 1:  LINE OF CREDIT AMOUNT AND TERMS

1.1           Line of Credit Amount.

(a)                                  During the availability period described
below, the Bank will provide a line of credit to the Borrower.  The amount of
the line of credit (the “Facility No. 1 Commitment”) is Thirty Million and
00/100 Dollars ($30,000,000.00).

(b)                                 This is a revolving line of credit.  During
the availability period, the Borrower may repay principal amounts and reborrow
them.

(c)                                  The Borrower agrees not to permit the
principal balance outstanding to exceed the Facility No. 1 Commitment.  If the
Borrower exceeds this limit, the Borrower will immediately pay the excess to the
Bank upon the Bank’s demand.

1.2           Availability Period.  The line of credit is available between the
date of this Agreement and December 7, 2010, or such earlier date as the
availability may terminate as provided in this Agreement (the “Facility No. 1
Expiration Date”).

At any time between December 7, 2007 and the date sixty (60) days prior to the
Facility No. 1 Expiration Date, Borrower may request Bank to extend the Facility
No. 1 Expiration Date for an additional year period. If the Bank decides to
agree to such extension, the Bank will send to the Borrower a written notice of
extension, effective as of the Facility No. 1 Expiration Date (“Extension
Notice”). If this Line of Credit is extended, it will continue to be subject to
all the terms and conditions set forth in this Agreement except as modified by
the Extension Notice. if this Line of Credit is extended, the term “Expiration
Date” shall mean the date set forth in the Extension Notice as the Expiration
Date.

1.3           Repayment Terms.

(a)                                  The Borrower will pay interest on January
1, 2006, and then on the first day of each month thereafter until payment in
full of any principal outstanding under this facility.

(b)                                 The Borrower will repay in full any
principal, interest or other charges outstanding under this facility no later
than the Facility No. 1 Expiration Date.  Any interest period for an optional
interest rate (as described below) shall expire no later than the Facility No. 1
Expiration Date.

1.4           Interest Rate.

(a)                                  The interest rate is a rate per year equal
to the lesser of (i) the maximum lawful rate of interest permitted under
applicable usury laws, now or hereafter enacted (the “Maximum Rate”), or (ii)
Bank’s Prime Rate plus the Applicable Margin as defined below.

(b)                                 The Prime Rate is the rate of interest
publicly announced from time to time by the Bank as its Prime Rate.  The Prime
Rate is set by the Bank based on various factors, including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  The Bank may price loans to its
customers at, above, or


--------------------------------------------------------------------------------




 

                                                below the Prime Rate.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in the Bank’s Prime Rate.

1.5           Optional Interest Rates.  Instead of the interest rate based on
the rate stated in the paragraph entitled “Interest Rate” above, the Borrower
may elect the optional interest rates listed below for this Facility No. 1
during interest periods agreed to by the Bank and the Borrower.  In no event
shall the optional interest rate exceed the Maximum Rate.   The optional
interest rates shall be subject to the terms and conditions described later in
this Agreement.  Any principal amount bearing interest at an optional rate under
this Agreement is referred to as a “Portion.”  The following optional interest
rates are available:

(a)                                  The lesser of (i) the maximum rate of
interest permitted under applicable usury laws, now or hereafter enacted (the
“Maximum Rate”), or (ii) the LIBOR Rate  plus the Applicable Margin as defined
below.

1.6           Applicable Margin.  The Applicable Margin shall be the following
amounts per annum, based upon the Funded Debt to EBITDA Ratio (as defined in the
“Covenants” section of this Agreement), as set forth in the most recent
compliance certificate (or, if no compliance certificate is required, the 
Borrower’s most recent financial statements) received by the Bank as required in
the Covenants section; provided, however, that, until the Bank receives the
first compliance certificate or financial statement, such amounts shall be those
indicated for pricing level 1 set forth below:

Applicable Margin

(in percentage points per annum)

Pricing
Unused Fee*
Level

 

Funded Debt to EBITDA Ratio

 

Bank’s Prime

 

LIBOR

 

Letter of Credit

 

 

 

 

 

 

 

 

 

1

 

<1.00

 

minus 2.250

 

plus 0.500

 

0.500

0.100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

> equal 1.00 but < 1.50

 

minus 2.125

 

plus 0.625

 

0.625

0.150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

> equal 1.50 but < 2.00

 

minus 2.000

 

plus 0.750

 

0.750

0.200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

> equal 2.00 but < 2.50

 

minus 1.250

 

plus 1.500

 

1.500

0.250

 

 

 

 

 

 

 

 

 

The Applicable Margin shall be in effect from the date the most recent
compliance certificate or financial statement is received by the Bank until the
date the next compliance certificate or financial statement is received;
provided, however, that if the Borrower fails to timely deliver the next
compliance certificate or financial statement, the Applicable Margin from the
date such compliance certificate or financial statement was due until the date
such compliance certificate or financial statement is received by the Bank shall
be the highest pricing level set forth above.

*The Unused Fee Applicable Margin will be increased by 0.10% for any periods
during which the actual amount of principal outstanding is less than 50% of the
Facility No. 1 Commitment.

1.7           Letters of Credit.

(a)                                  During the availability period, at the
request of the Borrower, the Bank will issue:

(i)                                     commercial letters of credit with a
maximum maturity not to extend beyond the Facility No. 1 Expiration Date.  Each
commercial letter of credit will require drafts payable at sight.

2


--------------------------------------------------------------------------------




 

(ii)                                  standby letters of credit with a maximum
maturity not to extend beyond the Facility No. 1 Expiration Date.  The standby
letters of credit may include a provision providing that the maturity date will
be automatically extended each year for an additional year unless the Bank gives
written notice to the contrary.

(b)                                 The amount of the letters of credit
outstanding at any one time (including the drawn and unreimbursed amounts of the
letters of credit) may not exceed Five Million and 00/100 Dollars ($5,000,000).

(c)                                  In calculating the principal amount
outstanding under the Facility No. 1 Commitment, the calculation shall include
the amount of any letters of credit outstanding, including amounts drawn on any
letters of credit and not yet reimbursed.

(d)           The Borrower agrees:

(i)                                     Any sum drawn under a letter of credit
may, at the option of the Bank, be added to the principal amount outstanding
under this Agreement.  The amount will bear interest and be due as described
elsewhere in this Agreement.

(ii)                                  If there is a default under this
Agreement, to immediately prepay and make the Bank whole for any outstanding
letters of credit.

(iii)                               The issuance of any letter of credit and any
amendment to a letter of credit is subject to the Bank’s written approval and
must be in form and content satisfactory to the Bank and in favor of a
beneficiary acceptable to the Bank.

(iv)                              To sign the Bank’s form Application and
Agreement for Commercial Letter of Credit or Application and Agreement for
Standby Letter of Credit, as applicable.

(v)                                 To pay any issuance and/or other fees that
the Bank notifies the Borrower will be charged for issuing and processing
letters of credit for the Borrower.

(vi)                              To allow the Bank to automatically charge its
checking account for applicable fees, discounts, and other charges.

(vii)                           To pay the Bank a non-refundable fee per annum
equal to the Applicable Margin for Letters of Credit (as provided in section 1.6
above) multiplied by the outstanding undrawn amount of each standby letter of
credit, payable quarterly in advance, calculated on the basis of the face amount
outstanding on the day the fee is calculated.

2.             OPTIONAL INTEREST RATES

2.1           Optional Rates. Each optional interest rate is a rate per year.
Interest will be paid on January 1, 2006 and then on the first day of each month
thereafter until payment in full of any principal outstanding under this
Agreement. No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs.  At the end of
each interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion.

2.2           LIBOR Rate.  The election of LIBOR Rates shall be subject to the
following terms and requirements:

(a)                                  The interest period during which the LIBOR
Rate will be in effect will be one month, two months, three months, six months
or twelve months.  The first day of the interest period must be a day other than
a Saturday or a Sunday on which banks are open for business in New York and
London and dealing in offshore dollars (a “LIBOR Banking Day”).  The last day of
the interest

3


--------------------------------------------------------------------------------




 

                                                period and the actual number of
days during the interest period will be determined by the Bank using the
practices of the London inter-bank market.

(b)                                 Each LIBOR Rate portion will be for an
amount not less than One Hundred Thousand and 00/100 Dollars ($100,000.00) with
a maximum of seven (7) tranches outstanding at any one time.

(c)                                  The “LIBOR Rate” means the interest rate
determined by the following formula.  (All amounts in the calculation will be
determined by the Bank as of the first day of the interest period.)

LIBOR Rate = London Inter-Bank Offered Rate

 

 

(1.00 - Reserve Percentage)

Where,

(i)                                     “London Inter-Bank Offered Rate” means
for any applicable interest period, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
the Bank from time to time) at approximately 11:00 a.m. London time two (2)
London Banking Days before the commencement of the interest period for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
term equivalent to such interest period.  If such rate is not available at such
time for any reason then the rate for that interest period will be determined by
such alternate method as reasonably selected by the Bank.  A “London Banking
Day” is a day on which banks in London are open for business and dealing in
offshore dollars.

(ii)                                  “Reserve Percentage” means the total of
the maximum reserve percentages for determining the reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency Liabilities, as
defined in Federal Reserve Board Regulation D, rounded upward to the nearest
1/100 of one percent.  The percentage will be expressed as a decimal, and will
include, but not be limited to, marginal, emergency, supplemental, special, and
other reserve percentages.

(d)                                 The Borrower shall irrevocably request a
LIBOR Rate Portion no later than 12:00 noon Central time on the LIBOR Banking
Day preceding the day on which the London Inter-Bank Offered Rate will be set,
as specified above.  For example, if there are no intervening holidays or
weekend days in any of the relevant locations, the request must be made at least
three days before the LIBOR Rate takes effect.

(e)                                  The Bank will have no obligation to accept
an election for a LIBOR Rate Portion if any of the following described events
has occurred and is continuing:

(i)                                     Dollar deposits in the principal amount,
and for periods equal to the interest period, of a LIBOR Rate Portion are not
available in the London inter-bank market; or

 (f)                                 Each prepayment of a LIBOR Rate Portion,
whether voluntary, by reason of acceleration or otherwise, will be accompanied
by the amount of accrued interest on the amount prepaid and a prepayment fee as
described below.  A “prepayment” is a payment of an amount on a date earlier
than the scheduled payment date for such amount as required by this Agreement.

(g)                                 The prepayment fee shall be in an amount
sufficient to compensate the Bank for any loss, cost or expense incurred by it
as a result of the prepayment, including any loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Portion or from fees payable to terminate the deposits
from which such funds were obtained.  The Borrower shall also pay any customary
administrative fees charged by the Bank in connection with the foregoing.  For
purposes of this paragraph, the Bank shall be deemed to have funded each Portion
by a matching deposit or other borrowing in the applicable interbank market,
whether or not such Portion was in fact so funded.

4


--------------------------------------------------------------------------------




 

3.             FEES AND EXPENSES

3.1           Fees.

(a)           Unused Commitment Fee.  The Borrower agrees to pay a fee equal to
the product of (i) the Applicable Margin for         Unused Fee (as provided in
section 1.6 above), multiplied by (ii) any difference between the Facility No. 1
           Commitment and the amount of credit it actually uses, determined by
the average of the daily amount of credit     outstanding during the specified
period.

This fee is due on January 1, 2007 and on the first day of each following
quarter until the expiration of the      availability period.

(b)                                 Waiver Fee.  If the Bank, at its discretion,
agrees to waive or amend any terms of this Agreement, the Borrower will, at the
Bank’s option, pay the Bank a fee for each waiver or amendment in an amount
advised by the Bank at the time the Borrower requests the waiver or amendment. 
Nothing in this paragraph shall imply that the Bank is obligated to agree to any
waiver or amendment requested by the Borrower.  The Bank may impose additional
requirements as a condition to any waiver or amendment.

(c)                                  Late Fee.  To the extent permitted by law,
the Borrower agrees to pay a late fee in an amount not to exceed four percent
(4%) of any payment that is more than fifteen (15) days late; provided that 
such late fee shall be reduced by two percent (2%) of any required principal and
interest payment that is not paid within fifteen (15) days of the date it is due
if the loan is secured by a mortgage on an owner-occupied residence. The
imposition and payment of a late fee shall not constitute a waiver of the Bank’s
rights with respect to the default.

3.2           Expenses.  The Borrower agrees to immediately repay the Bank for
expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.

3.3           Reimbursement Costs.

(a)                                  The Borrower agrees to reimburse the Bank
for any expenses it incurs in the preparation of this Agreement and any
agreement or instrument required by this Agreement.  Expenses include, but are
not limited to, reasonable attorneys’ fees, including any allocated costs of the
Bank’s in-house counsel to the extent permitted by applicable law.

3.4           No Excess Fees.  Notwithstanding anything to the contrary in this
Section 3, in no event shall any sum payable under this Section 3 (to the
extent, if any, constituting interest under applicable laws), together with all
other amounts constituting interest under applicable laws and payable in
connection with the credit evidenced hereby, exceed the amount of interest
computed at the Maximum Rate.

4.             DISBURSEMENTS, PAYMENTS AND COSTS

4.1           Disbursements and Payments.

(a)                                  Each payment by the Borrower will be made
in U.S. Dollars and immediately available funds by direct debit to a deposit
account as specified below or, for payments not required to be made by direct
debit, by mail to the address shown on the Borrower’s statement or at one of the
Bank’s banking centers in the United States.

(b)                                 Each disbursement by the Bank and each
payment by the Borrower will be evidenced by records kept by the Bank.  In
addition, the Bank may, at its discretion, require the Borrower to sign one or
more promissory notes.

4.2                                 Telephone and Telefax Authorization.

(a)                                  The Bank may honor telephone or telefax
instructions for advances or repayments or for the designation of optional
interest rates and telefax requests for the issuance of letters of credit

 

5


--------------------------------------------------------------------------------


 

                                                     given, or purported to be
given, by any one of the individuals authorized to sign loan agreements on
behalf of the Borrower, or any other individual designated by any one of such
authorized signers.

(b)                                      Advances will be deposited in the
Depository listed below (the “Designated Account”) owned by Borrower or such
other of the Borrower’s accounts as designated in writing by the Borrower.

DEPOSITORY NAME: Zions First National Bank

Address:

 

310 S Main St, Suite 1420

 

 

Salt Lake City, UT 84101

Routing Number: ABA#/Routing # 124000054

Deposit Account Number: Acct# 550-000-37-6

 

(c)                                       In regard to Borrower’s telephone or
telefax instructions for transfers from the line of credit, the Bank agrees to
confirm that all transactions are made by individuals authorized by the Borrower
as designated on appropriate signature cards and that all advances of funds
under this Agreement are distributed to the Designated Account.     The Bank
will hold Borrower harmless from all liability, loss and costs in connection
with any act resulting from the Bank’s failure to confirm these obligations, in
an amount not to exceed the amount of loan advance that is sent by the Bank not
in accordance with these directions. The Borrower will indemnify and hold the
Bank harmless from all liability, loss and costs in connection with any act
resulting from the Bank’s actions in accordance with these obligations.   Any
advance sent by the Bank to the Designated Account shall be presumed to comply
with Borrower’s directions under this section, and thereafter Bank shall have no
further obligations with respect to any transactions in the Borrower’s Account
by any other person.

4.3             Banking Days.  Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Bank’s lending office is located, and, if such day relates to amounts
bearing interest at an offshore rate (if any), means any such day on which
dealings in dollar deposits are conducted among banks in the offshore dollar
interbank market.  All payments and disbursements which would be due on a day
which is not a banking day will be due on the next banking day.  All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.

4.4             Interest Calculation.  Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed.  This results in more
interest or a higher fee than if a 365-day year is used.  Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.

4.5             Default Rate.  Upon the occurrence of any default or after
maturity or after judgment has been rendered on any obligation under this
Agreement, all amounts outstanding under this Agreement, including any interest,
fees, or costs which are not paid when due, will at the option of the Bank bear
interest at a rate which is the lesser of (i) the Maximum Rate or (ii) 6.0
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement.  This may result in compounding of interest.  This will not
constitute a waiver of any default.

5.               CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

5.1             Authorizations.  If the Borrower or any guarantor is anything
other than a natural person, evidence that the execution, delivery and
performance by the Borrower and/or such guarantor of this Agreement and any
instrument or agreement required under this Agreement have been duly authorized.

6


--------------------------------------------------------------------------------




 

5.2             Governing Documents.  If required by the Bank, a copy of the
Borrower’s organizational documents.

5.3             Good Standing.  Certificates of good standing for the Borrower
from its state of formation and from any other state in which the Borrower is
required to qualify to conduct its business.

5.4             Insurance.  Evidence of insurance coverage, as required in the
“Covenants” section of this Agreement.

5.5             Legal Opinion.  A written opinion from the Borrower’s legal
counsel, covering such matters as the Bank may require. The legal opinion and
the terms of the opinion must be acceptable to the Bank.

6.               REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

6.1             Formation.  If the Borrower is anything other than a natural
person, it is duly formed and existing under the laws of the state or other
jurisdiction where organized.

6.2             Authorization.  This Agreement, and any instrument or agreement
required hereunder, are within the Borrower’s powers, have been duly authorized,
and do not conflict with any of its organizational papers.

6.3             Enforceable Agreement.  This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.

6.4             Good Standing.  In each state in which the Borrower does
business, it is properly licensed, in good standing, and, where required, in
compliance with fictitious name statutes.

6.5             No Conflicts.  This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.

6.6             Financial Information.  All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower’s (and any guarantor’s) financial
condition, including all material contingent liabilities.  Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor).  If the Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.

6.7             Lawsuits.  There is no lawsuit, tax claim or other dispute
pending or threatened against the Borrower which, if lost, would impair the
Borrower’s financial condition or ability to repay the loan, except as have been
disclosed in writing to the Bank.

6.8             Permits, Franchises.  The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.

6.9             Other Obligations.  The Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to the Bank.

6.10           Tax Matters.  The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to the Bank.

7


--------------------------------------------------------------------------------




 

6.11           No Event of Default.  There is no event which is, or with notice
or lapse of time or both would be, a default under this Agreement.

6.12           Insurance.  The Borrower has obtained, and maintained in effect,
the insurance coverage required in the “Covenants” section of this Agreement.

7.               COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

7.1             Use of Proceeds.

(a)                                       To use the proceeds of Facility No. 1
only for refinancing of existing indebtedness (if any) and for working capital,
capital expenditures, acquisitions, and other lawful corporate purposes.

7.2             Financial Information.  To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as requested by the Bank from time to time:

(a)                                       Within ninety (90) days of the fiscal
year end, the annual financial statements of the Borrower, certified and dated
by an authorized financial officer.  These financial statements must be audited
(with an opinion satisfactory to the Bank) by a Certified Public Accountant
acceptable to the Bank.  The statements shall be prepared on a consolidated
basis.

(b)                                      Within forty five (45) days of the
period’s end (excluding the last period in each fiscal year), quarterly
financial statements of the Borrower, certified and dated by an authorized
financial officer.  These financial statements may be company-prepared.  The
statements shall be prepared on a consolidated basis.

(c)                                       Within ninety (90) days of the end of
each fiscal year and within forty five (45) days of the end of each quarter, a
compliance certificate of the Borrower signed by an authorized financial
officer, and setting forth (i) the information and computations (in sufficient
detail) to establish that the Borrower is in compliance with all financial
covenants at the end of the period covered by the financial statements then
being furnished and (ii) whether there existed as of the date of such financial
statements and whether there exists as of the date of the certificate, any
default under this Agreement and, if any such default exists, specifying the
nature thereof and the action the Borrower is taking and proposes to take with
respect thereto.

(d)                                      Annual Budget due within ninety (90)
days of the fiscal year end.

7.3             Funded Debt to EBITDA Ratio.  To maintain on a consolidated
basis a ratio of Funded Debt to EBITDA not exceeding 2.50:1.0.

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt (including
capitalized leases if any), less the non-current portion of Subordinated
Liabilities. This ratio will be calculated at the end of each reporting period
for which the Bank requires financial statements, using the results of the
twelve-month period ending with that reporting period.

“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

7.4             Basic Fixed Charge Coverage Ratio.  To maintain on a
consolidated basis a Basic Fixed Charge Coverage Ratio of at least 1.25:1.0.

“Basic Fixed Charge Coverage Ratio” means the ratio of (a) the sum of EBITDA,
minus income tax, minus

8


--------------------------------------------------------------------------------




 

dividends, withdrawals, and other distributions, minus unfinanced capital
expenditures (excluding the $41,000,000.00 in expenditures incurred during
fiscal year 2005 for the construction and refurbishment of the head office
complex), to (b) the sum of interest expense, the current portion of long term
debt and the current portion of capitalized lease obligations. This ratio will
be calculated at the end of each reporting period for which the Bank requires
financial statements, using the results of the twelve-month period ending with
that reporting period.  The current portion of long-term liabilities will be
measured as of the date twelve (12) months prior to the current financial
statement.

7.5             No Negative Pledge.  Not to enter into any agreement with a
party other than the Bank that obligates the Borrower not to pledge any of its
assets in an amount that exceeds a total of Five Million Dollars
($5,000,000.00).

7.6             Other Debts.  Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than those to the Bank), or
become liable for the liabilities of others, without the Bank’s written consent.
This does not prohibit:

(a)             Acquiring goods, supplies, or merchandise on normal trade
credit.

(b)             Endorsing negotiable instruments received in the usual course of
business.

(c)             Obtaining surety bonds in the usual course of business.

(d)             Liabilities, lines of credit and leases in existence on the date
of this Agreement disclosed in writing to the Bank.

(e)             Additional debts and lease obligations for the acquisition of
fixed assets, to the extent permitted elsewhere in this Agreement.

(f)              Additional debts and lease obligations for business purposes
which, together with the debts permitted under subparagraph(s) a - e, above, do
not exceed a total principal amount of Five Million Dollars ($5,000,000.00)
outstanding at any one time.

7.7             Other Liens.  Not to create, assume, or allow any security
interest or lien (including judicial liens) on property the Borrower now or
later owns, except:

(a)             Liens and security interests in favor of the Bank.

(b)             Liens for taxes not yet due.

(c)             Liens outstanding on the date of this Agreement disclosed in
writing to the Bank.

(d)             Additional purchase money security interests in assets acquired
after the date of this Agreement, if the total principal amount of debts secured
by such liens does not exceed Five Million Dollars ($5,000,000.00) at any one
time.

7.8             Maintenance of Assets.

(a)             Not to sell, assign, lease, transfer or otherwise dispose of all
or a substantial part of the Borrower’s business or the Borrower’s assets except
in an aggregate amount not exceeding Fifteen Million Dollars ($15,000,000.00) in
any fiscal year.

(b)             Not to sell, assign, lease, transfer or otherwise dispose of any
assets in excess of $100,000.00 for less than fair market value, or enter into
any agreement to do so.

(c)             Not to enter into any sale and leaseback agreement covering any
of its fixed assets exceeding $1,000,000.00.

(d)             To maintain and preserve all rights, privileges, and franchises
the Borrower now has.

9


--------------------------------------------------------------------------------




 

(e)                                  To make any repairs, renewals, or
replacements to keep the Borrower’s properties in good working condition.

7.9             Cash Management Investments.  Not to have any existing, or make
any new, investments in any individual or entity, (excluding mergers and
acquisitions permitted by 7.11) or make any capital contributions or other
transfers of assets to any individual or entity, except for:

(a)                                  Existing investments disclosed to the Bank
in writing.

(b)                                 Investments in the Borrower’s current
subsidiaries.

(c)                                  Investments in any of the following:

(i)                                     certificates of deposit;

(ii)                                  U.S. treasury bills and other obligations
of the federal government;

(iii)                               readily marketable securities (including
commercial paper, but excluding restricted stock and stock subject to the
provisions of Rule 144 of the Securities and Exchange Commission).

(iv)                              investments in keeping with Borrower’s
Investment Policy dated April 1, 2005, as updated from time to time with a copy
to Lender.

7.10                           Loans.  Not to make any loans, advances or other
extensions of credit to any individual or entity, except for:

(a)                                  Existing extensions of credit disclosed to
the Bank in writing.

(b)                                 Extensions of credit to the Borrower’s
current subsidiaries.

(c)                                  Extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business to non-affiliated entities.

(d)                                 Extensions of credit that do not exceed an
amount of Two Million Dollars ($2,000,000.00) outstanding at any one time.

7.11                           Additional Negative Covenants.  Not to, without
the Bank’s written consent:

(a)                                  Enter into any consolidation, merger, or
other combination where Borrower is not the surviving entity.

(b)                                 Acquire or purchase a business, or part
thereof, or its assets for a consideration, including assumption of direct or
contingent debt, in excess of Fifteen Million Dollars ($15,000,000.00) per annum
and Forty Million Dollars ($40,000,000.00) through maturity.

(c)                                  Engage in any business activities outside
of the healthcare industry.

(d)                                 Liquidate or dissolve the Borrower’s
business.

(e)                                  Voluntarily suspend the Borrower’s
business.

7.12                           Notices to Bank.  To promptly notify the Bank in
writing of:

(a)                                  Any lawsuit claiming actual damages over
Two Million Five Hundred Thousand Dollars ($2,500,000.00) that a plaintiff files
against the Borrower (or any guarantor or, if the Borrower is comprised of the
trustees of a trust, any trustor).

 

10


--------------------------------------------------------------------------------


 

(b)                                 Any substantial dispute between any
governmental authority and the Borrower (or any guarantor or, if the Borrower is
comprised of the trustees of a trust, any trustor).

(c)                                  Any event of default under this Agreement,
or any event which, with notice or lapse of time or both, would constitute an
event of default.

(d)                                 Any material adverse change in the
Borrower’s (or any guarantor’s, or, if the Borrower is comprised of the trustees
of a trust, any trustor’s) business condition (financial or otherwise),
operations, properties or prospects, or a material adverse change affects the
Borrower’s ability to repay the credit.

(e)                                  Any change in the Borrower’s name, legal
structure, place of business, or chief executive office if the Borrower has more
than one place of business.

(f)                                    Any actual contingent liabilities of the
Borrower (or any guarantor or, if the Borrower is comprised of the trustees of a
trust, any trustor), and any such contingent liabilities which are reasonably
foreseeable, where such liabilities are in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000.00).

7.13         Insurance.

(a)                                  General Business Insurance.  To maintain
insurance satisfactory to the Bank as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of the Borrower’s
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers’
compensation, and any other insurance which is usual for the Borrower’s
business.  Each policy shall provide for at least 30 days prior notice to the
Bank of any cancellation thereof.

7.14         Compliance with Laws.  To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower’s business.  The Bank shall have no
obligation to make any advance to the Borrower’s except in compliance with all
applicable laws and regulations and the Borrower’s shall fully cooperate with
the Bank in complying with all such applicable laws and regulations.

7.15         ERISA Plans.  Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan. 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

7.16         Books and Records.  To maintain adequate books and records.

7.17         Audits.  To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time.  If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.

7.18         Cooperation.  To take any action reasonably requested by the Bank
to carry out the intent of this Agreement.

11


--------------------------------------------------------------------------------




 

 8.            DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity.  If an event of
default occurs under the paragraph entitled  “Bankruptcy,” below, with respect
to the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

8.1           Failure to Pay.  The Borrower fails to make a payment under this
Agreement when due.

8.2           Other Bank Agreements.  Any default occurs under any other
agreement the Borrower (or any Obligor) or any of the Borrower’s related
entities or affiliates has with the Bank or any affiliate of the Bank.  For
purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

8.3           Cross-default.  Any default occurs, and remains uncured for 30
days, under any agreement in connection with any credit over $250,000.00 the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has obtained from anyone else or which the Borrower (or any Obligor)
or any of the Borrower’s related entities or affiliates has guaranteed.

8.4           False Information.  The Borrower or any Obligor has given the Bank
false or misleading information or representations.

8.5           Bankruptcy.  The Borrower, any Obligor, or any general partner of
the Borrower or of any Obligor files a bankruptcy petition, a bankruptcy
petition is filed against any of the foregoing parties, or the Borrower, any
Obligor, or any general partner of the Borrower or of any Obligor makes a
general assignment for the benefit of creditors.

8.6           Receivers.  A receiver or similar official is appointed for a
substantial portion of the Borrower’s or any Obligor’s business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

8.7           Judgments.  Any judgments or arbitration awards are entered
against the Borrower or any Obligor, or the Borrower or any Obligor enters into
any settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) or more in excess of any insurance coverage.

8.8           Material Adverse Change.  A material adverse change occurs, or is
reasonably likely to occur, in the Borrower’s (or any Obligor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

8.9           Government Action.  Any government authority takes action that the
Bank believes materially adversely affects the Borrower’s or any Obligor’s
financial condition or ability to repay.

8.10         Default under Related Documents.  Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.

8.11         ERISA Plans.  Any one or more of the following events occurs with
respect to a Plan of the Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject the Borrower to any tax, penalty or liability (or any combination of the

12


--------------------------------------------------------------------------------




 

foregoing) which, in the aggregate, could have a material adverse effect on the
financial condition of the Borrower:

(a)                                  A reportable event shall occur under
Section 4043(c) of ERISA with respect to a Plan.

(b)                                 Any Plan termination (or commencement of
proceedings to terminate a Plan) or the full or partial withdrawal from a Plan
by the Borrower or any ERISA Affiliate.

8.12         Other Breach Under Agreement.  A default occurs under any other
term or condition of this Agreement not specifically referred to in this
Article.  This includes any failure or anticipated failure by the Borrower (or
any other party named in the Covenants section) to comply with the financial
covenants set forth in this Agreement, whether such failure is evidenced by
financial statements delivered to the Bank or is otherwise known to the Borrower
or the Bank.

9.             ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1           GAAP.  Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

9.2           New York Law.  This Agreement is governed by New York state law.

9.3           Successors and Assigns.  This Agreement is binding on the
Borrower’s and the Bank’s successors and assignees.  The Borrower agrees that it
may not assign this Agreement without the Bank’s prior consent.  The Bank may
sell participations in or assign this loan, and may exchange information about
the Borrower (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees.  If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.

9.4           Arbitration and Waiver of Jury Trial

(a)                                  This paragraph concerns the resolution of
any controversies or claims between the parties, whether arising in contract,
tort or by statute, including but not limited to controversies or claims that
arise out of or relate to: (i) this agreement (including any renewals,
extensions or modifications); or (ii) any document related to this agreement
(collectively a “Claim”).  For the purposes of this arbitration provision only,
the term “parties” shall include any parent corporation, subsidiary or affiliate
of the Bank involved in the servicing, management or administration of any
obligation described or evidenced by this agreement.

(b)                                 At the request of any party to this
agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.  The arbitration will take place on an individual basis without
resort to any form of class action.

(c)                                  Arbitration proceedings will be determined
in accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph. 
In the event of any inconsistency, the terms of this paragraph shall control. 
If AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, any party to this
agreement may substitute another arbitration organization with similar
procedures to serve as the provider of arbitration.

(d)                                 The arbitration shall be administered by AAA
and conducted, unless otherwise required by law, in any U.S. state where real or
tangible personal property collateral for this credit is located or if there is
no such collateral, in the state specified in the governing law section of this
agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and

13


--------------------------------------------------------------------------------




 

                                                close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed, judgment entered and enforced.

(e)                                  The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred. For purposes of the application of the
statute of limitations, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s).  The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this agreement.

(f)                                    This paragraph does not limit the right
of any party to: (i) exercise self-help remedies, such as but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

(g)                                 The filing of a court action is not intended
to constitute a waiver of the right of any party, including the suing party,
thereafter to require submittal of the Claim to arbitration.

(h)                                 BY AGREEING TO BINDING ARBITRATION, THE
PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM. FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT
THIS AGREEMENT TO ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE
PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF SUCH CLAIM. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THIS AGREEMENT.

9.5           Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced.  The Bank retains all
rights, even if it makes a loan after default.  If the Bank waives a default, it
may enforce a later default.  Any consent or waiver under this Agreement must be
in writing.

9.6           Attorneys’ Fees.  The Borrower shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement.  In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.  In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case.  As used in this
paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s in-house
counsel.

9.7           One Agreement.  This Agreement and any related security or other
agreements required by this Agreement, collectively:

(a)                                  represent the sum of the understandings and
agreements between the Bank and the Borrower concerning this credit;

(b)                                 replace any prior oral or written agreements
between the Bank and the Borrower concerning this credit; and

(c)                                  are intended by the Bank and the Borrower
as the final, complete and exclusive statement of the terms agreed to by them.

14


--------------------------------------------------------------------------------




 

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

9.8           Indemnification.  The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit.  This
indemnity includes but is not limited to attorneys’ fees (including the
allocated cost of in-house counsel).  This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns.  This indemnity will survive repayment of
the Borrower’s obligations to the Bank.  All sums due to the Bank hereunder
shall be obligations of the Borrower, due and payable immediately without
demand.

9.9           Notices.  Unless otherwise provided in this Agreement or in
another agreement between the Bank and the Borrower, all notices required under
this Agreement shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses on the signature page
of this Agreement, or sent by facsimile to the fax numbers listed on the
signature page, or to such other addresses as the Bank and the Borrower may
specify from time to time in writing.  Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, (ii) if telecopied, when
transmitted, or (iii) if hand-delivered, by courier or otherwise (including
telegram, lettergram or mailgram), when delivered.

9.10         Headings.  Article and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.

9.11         Counterparts.  This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.

 

15


--------------------------------------------------------------------------------


 

This Agreement is executed as of the date stated at the top of the first page.

Borrower:

 

Bank:

 

 

 

 

 

 

Merit Medical Systems, Inc.

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address where notices to Borrower are to be sent:

 

Address where notices to Bank are to be sent:

 

 

 

 

 

 

 

1600 West Merit Parkway

 

Dallas - Attn: Notice Desk

South Jordan, Utah 84095

 

TX1-609-06-07

 

 

 

 

1201 Main Street, 6th Floor

Telephone:

 

 

 

Dallas, Texas 75202

 

 

 

 

 

 

 

Fascimile:

 

 

 

Fascimile: (214) 508-4715

 

16


--------------------------------------------------------------------------------